IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,922


                       EX PARTE LARRY JAMES MCGEE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 3611-B IN THE 100TH DISTRICT COURT
                              FROM CARSON COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to twenty-five years’ imprisonment. The Seventh Court of Appeals

affirmed his conviction. McGee v. State, No. 07-08-00211-CR (Tex. App. – Amarillo, March 6,

2009).

         Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed and failed

to advise him of his right to petition pro se for discretionary review. We remanded this application
                                                                                                        2

to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-08-00211-

CR that affirmed his conviction in Cause No. 3611-B from the 100th District Court of Carson

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

       Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).




Delivered: November 21, 2012
Do not publish